[Cite as State v. Daniels, 2011-Ohio-1744.]
                               IN THE COURT OF APPEALS OF OHIO
                                  FOURTH APPELLATE DISTRICT
                                        SCIOTO COUNTY


STATE OF OHIO,                                           :

        Plaintiff-Appellee,                              :   Case No. 10CA3345

        vs.                                              :

JON DANIELS,                                             :   DECISION AND JUDGMENT ENTRY


        Defendant-Appellant.                             :

_________________________________________________________________

                                                APPEARANCES:

COUNSEL FOR APPELLANT:                        Richard M. Nash, Jr., 602 Chillicothe Street, Ste. 700,
                                              Portsmouth, Ohio 45662

COUNSEL FOR APPELLEE:         Mark E. Kuhn, Scioto County Prosecuting Attorney, and
                              Pat Apel, Scioto County Assistant Prosecuting Attorney,
                              602 Seventh Street, Portsmouth, Ohio 45662
_________________________________________________________________
CRIMINAL APPEAL FROM COMMON PLEAS COURT
DATE JOURNALIZED: 3-31-11

ABELE, J.

        {¶ 1} This is an appeal from a Scioto County Common Pleas Court judgment of

conviction and sentence. A jury found Jon Daniels, defendant below and appellant herein, guilty

of (1) assault upon a peace officer in violation of R.C. 2903.13(A)&(C)(3); and (2) obstructing

official business in violation of R.C. 2921.31(A)&(B).

        {¶ 2} Appellant assigns the following errors for review:

                 FIRST ASSIGNMENT OF ERROR:
SCIOTO, 10CA3345                                                                                     2

               “THE TRIAL COURT ERRED IN DENYING APPELLANT’S
               MOTION FOR MISTRIAL.”
               SECOND ASSIGNMENT OF ERROR:

               “THE TRIAL COURT ERRED WHEN IT ENTERED
               JUDGMENT AGAINST THE APPELLANT WHEN THE
               EVIDENCE WAS INSUFFICIENT TO SUSTAIN A
               CONVICTION AND THE CONVICTION WAS AGAINST THE
               MANIFEST WEIGHT OF THE EVIDENCE."

               THIRD ASSIGNMENT OF ERROR:

               “THE TRIAL COURT ABUSED ITS DISCRETION WHEN THE SENTENCE
               IT IMPOSED WAS BASED ON FACTORS WHICH WERE UNDISCLOSED,
               AND ON ALLEGATIONS WHICH WERE NEITHER CHARGED NOR
               TRIED.”

               FOURTH ASSIGNMENT OF ERROR:

               “THE TRIAL COURT ERRED IN IMPOSING A SENTENCE CONTRARY TO
               LAW.”

       {¶ 3} On August 19, 2009, the Scioto County Grand Jury returned an indictment that

charged appellant with the aforementioned offenses. Appellant pled not guilty and the matter

came on for trial over several days in January 2010. After hearing the evidence, the jury

returned guilty verdicts and the trial court sentenced appellant to, inter alia, serve five years

community control and thirty days in the Scioto County Jail. This appeal followed.

       {¶ 4} Before we can review the merits of appellant’s four assignments of error, we must

first address a threshold jurisdictional problem. Appellate courts have jurisdiction to review the

final orders of inferior courts within their districts. See Section 3(B)(2), Article IV, Ohio

Constitution; R.C. 2501.02. A final order, for purposes of a criminal case, is one that sets forth

“the plea, the verdict, or findings . . .” See Crim. R. 32(C). If an order is not final and

appealable, then an appellate court does not have jurisdiction to review the matter and the case
SCIOTO, 10CA3345                                                                                      3

must be dismissed. See General Acc. Ins. Co. v. Ins. Co. of N. America (1989), 44 Ohio St. 3d
17, 20, 540 N.E.2d 266. Moreover, in the event the parties do not raise the jurisdictional issue,

appellate courts must raise it sua sponte. See Chef Italiano Corp. v. Kent State Univ. (1989), 44
Ohio St. 3d 86, 541 N.E.2d 64, syllabus; Whitaker-Merrell v. Geupel Constr. Co. (1972), 29 Ohio

St.2d 184, 186, 280 N.E.2d 922.

          {¶ 5} In the case sub judice, we observe that the February 24, 2010 sentencing entry

makes no mention of the jury verdicts. Rather, the entry states that “the defendant has been

convicted of Count 1 . . . and Count 2[.]" Unfortunately, this does not satisfy the Crim.R. 32(C)

requirements. Generally, a trial court must make reference to the manner of conviction, in this

case a jury verdict. See, e.g., State v. Wright, Adams No. 10CA903, 2011-Ohio-779, at ¶7;

State v. Gibson, Highland App. No. 09CA16, 2010-Ohio-5632, at ¶7.

          {¶ 6} The Ohio Supreme Court has held that a “judgment of conviction is a final

appealable order under R.C. 2505.02 when it sets forth [inter alia] the guilty plea, the jury

verdict, or the finding of the court upon which the conviction is based.” (Emphasis added.)

State ex rel. Rose v. McGinty, ___ Ohio St.3d ___, ___N.E.2d ___, 2011-Ohio-761, at ¶2; State

v. Baker, 119 Ohio St. 3d 197, 893 N.E.2d 163, 2008-Ohio-3330, at the syllabus. Although the

entry in the case sub judice did provide that appellant was convicted of these offenses, it did not

set out the means by which he was convicted (again, by jury verdict). Therefore, the trial court's

entry does not satisfy the Crim.R. 32(C) requirements.

          {¶ 7} For these reasons, the judgment entry appealed herein is neither final nor

appealable, and we have no jurisdiction to review the case. Accordingly, we hereby dismiss this

appeal.
SCIOTO, 10CA3345                                                                                  4

                                                                    APPEAL DISMISSED.

                                     JUDGMENT ENTRY

       It is ordered that the appeal be dismissed and appellee recover of appellant the costs

herein taxed.

       The Court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate issue out of this Court directing the Scioto County

Common Pleas Court to carry this judgment into execution.

       A certified copy of this entry shall constitute that mandate pursuant to Rule 27 of the

Rules of Appellate Procedure.

       Kline, J. & McFarland, J.: Concur in Judgment & Opinion

                                                             For the Court




                                                            BY:
                                           Peter B. Abele, Judge




                                   NOTICE TO COUNSEL

       Pursuant to Local Rule No. 14, this document constitutes a final judgment entry and the
time period for further appeal commences from the date of filing with the clerk.